OPINION OF THE COURT
PER CURIAM.
Affirmed. Daniel Gibbons was cited with driving under the influence *30in violation of Florida Statutes § 316.1930(l)(a), (b). Gibbons refused to submit to a breathalyzer test. He appeals the trial court’s denial of a motion to dismiss or in the alternative motion to suppress on the grounds the arresting officer was not in fresh pursuit.
Officer Joshua Decker of the Juno Beach Police Department observed Gibbons weaving within the lane of travel, outside the lane onto the shoulder of the road, and in the opposite direction over the center dividing lane. Juno Beach Police Department policy requires an officer to run a check on a vehicle prior to initiating a stop to determine if the vehicle is stolen. While awaiting the results of the check, Appellant and the officer drove out of Juno Beach and into the jurisdiction of the Town of Jupiter.
We affirm in that the reason for the hesitation was reasonable. We decline, however, to set forth any guidelines because reasonableness is an elementary principal of law.
AFFIRMED. STEWART, COLBATH and LUPO, JJ., concur.